 ROCHESTER TELEPHONE CORP.Rochester TelephoneCorporationandCommunica-tionsWorkers of America,AFL-CIO Local 1170,Union. Case 3-CA-4195April 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 13, 1971, Trial Examiner Lloyd S. Gree-nidge issued his Decision in the above-entitled proceed-ing, finding that the Respondent has not engaged incertain unfair labor practices alleged in the complaint,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief andthe Respondent filed a brief in opposition to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This case washeard on November 4, 1970, at Rochester, New York, on acomplaint issued on September 28, 1970, by the GeneralCounsel alleging violation by Rochester Telephone Corpora-tion, herein called the Respondent or the Company, of Sec-tion 8(a)(5) and (1) of the Act.' At the hearing all partiesappeared and were afforded full opportunity to present rele-vant evidence. After the close of the hearing, briefs were filedby the General Counsel and the Respondent.Upon consideration of the entire record in the case, includ-ing the briefs, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT161Respondent, a New York corporation,maintainsits princi-pal office and place of business in Rochester, New York. Inthe course of its business operations of providing local andlong distance communications and related services as part ofa nationwide telephone system during the year 1969, Re-spondent derived gross revenues in excess of $1 million forcommunication services between the State of New York andother States. Respondent admits, and I find, that it is, and atall timesmaterial herein has been, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunicationsWorkers of America, AFL-CIO, Local1170 Union,herein calledthe Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issue in Litigation and Background FactsThe essential question presented is whether the Respond-ent was legally justified in making certain changes in themethod of its operations affecting the classification of em-ployees knownas installerswithout bargaining with the Un-ion about the changes. In major part, the critical and trulypertinent facts are not in dispute.Sometime in 1968, the Respondent put into operation amanagementplan for its basic or residential service and, atthat time, established a control center to handle the detailsassociated with that work. In November 1969, John Gnan,then manager of plant services at the Central Sub-District(Stone Street) and presently systems planning manager, wasassignedto conduct a study of the Company's practices andprocedures relative to its complex or business type installa-tion. The result of the effort was the promulgation in January1970 of a document entitled "Installation Force ManagementPlan," Section IA 70, which established administrativeprocedures for complex installations. The "Plan" incor-porated many existing practices and procedures includingthose for presurvey of complex orders. Later, Gnan draftedand, in July 1970, the Company issued a separate documentcalled "Pre-Survey Complex Orders,"issue B.According toGnan, the procedures for presurvey of complex orders setforth in issue B are nothing more than a revision of a writtenprotocol denominatedissueA released by the Company inApril 1968 and used by him as a guide in the preparation ofthe July 1970 directive.The basic allegation of wrongdoing appearing in the com-plaint is grounded upon Respondent's institution of the"Plan," referred to in the complaintas "a timemeasurementplan." It is argued by the General Counsel that Respondentunilaterally changed existing terms and conditions of employ-ment by implementation of the "Plan" because certain work-presurvey and ordering equipment-previously done bybargaining unit employees was assigned to foremen. Con-trariwise, Respondent contends that prior to implementationforemen and bargaining unit employees presurveyed jobs andordered equipment and both continue to do this work underthe "Plan."'The complaint is based on a charge filed on July 29, 1970, and dulyserved on the Respondent by registered mail on the date of the filing.190 NLRB No. 31 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Relevant Facts1.The development of the disputeFor some years, Respondent has had contractual relationswith the Communications Workers of.America as the collec-tive-bargaining representative in a unit of "all Plant ServiceDepartment and all Plant Engineering and Construction De-partment employees." The agreement, which is administeredby Local 1170 on behalf of its parent organization, was madeon October 19, 1968, to run to October 18, 1971. Prior toJanuary 1970, there were about 44 installers, 40 repairmen,and 11 foremen at Respondent's Stone Street location, thefacility with which we are primarily concerned. Now, thereare about 38 installers,' 43 repairmen, and 13 foremen at thatlocation.Rumors of Gnan's investigation reached the employeesand a meeting with management was requested and heldabout a month or two prior to February 1970. In attendancewere 11 members of the telephone crew detailed to XeroxSquare, a building complex, Shop Steward Gerald De Mel-senare, Central Sub-DistrictManager D. Allen and CrewForeman Tom McGlyn. According to De Melsenare, Allenadvised that after the plan is put into effect foremen will dopre-survey work, order materials, make sketches and estimatehow long it takes employees to complete assigned tasks.As stated above, Gnan began his investigation of the instal-lation force area in November. He concluded his study andwrote a report in January. On or about February 9, Respond-ent formally adopted the report and instituted a phase of the"Installation Force Management Plan."About a week later, on February 16, representatives of theUnion and management met, at the Union's request, for thepurpose of having the Company explain the "Plan." TheUnion was represented by Steward De Melsenare and itstreasurer, Thomas Leckinger, an installer-repairman at theCompany's Northeast location; and the Respondent wasrepresented by District Plant Superintendent (East) RichardSayers,District Plant Superintendent (West) G. Roessel,Manager Allen, and Gnan. The meeting was held in Sayers'office and lasted approximately 2 hours. At first, the partiesdiscussed the problems which had led to the preparation ofthe "Plan," including the ordering of equipment, job layouts,and delays in the completion of assignments. A union spokes-man asked if the "Plan" established a point system and wastold that it did not. Leckinger remarked that he understoodforemen were doing presurvey work and complained that thiswas a function of installers.' Sayers then explained that fore-men would do more presurvey work under the "Plan" andstated that, while the "Plan" had only been implemented atStone Street, it would in time be put into effect at the Northand Field Streets locations as well. Elaborating Allen de-clared that if necessary foremen would order equipment andleave sketches for the craftsmen.From about March 2 until May 13, Local Union PresidentRobert Flavin and Respondent's director of industrial rela-tions, Thomas Riley, exchangeda seriesof letters. In the firstof such letters, Flavin requested additional information,interalia,about the "new measurement plan," the change from azRichard Sayers, district plant superintendent (East), testified that, as ofOctober 1, 1969, the installer complement at Stone Street totaled 41.Of thisnumber, 3 were promoted and 2 were dismissed for reasons having nothingto do with this proceeding, thereby reducing the total to 36. Later, 2 em-ployees were "moved in" bringing the number to 38.'Leckinger later acknowledged that, prior to implementation of the"Plan," foremen and installers at the Northeast garage did presurvey workand that both continue to do this work under the "Plan" to the same extentas before.unitmeasurement to a time measurement system, and theprobable effect of the change on the status of the unit em-ployees. In response, Riley by letter dated April 7 explainedthat the "Plan" is a system of control designed to evaluateoperational efficiency and to uncover areas of activity in needof corrective action. Continuing Riley advised that the adop-tion of the "Plan" was a prerogative and a recognized respon-sibility of management.`Two weeks later, on April 21, Flavin directed anotherletter to Riley this time expressing concern that the Companymight use the "system to harass and pressure its employeesin an unfair and unjust manner for more work units," andproposing a meeting to "clarify" the area of dispute.Riley answered on May 13 stating that Flavin's apprehen-sions were unfounded, reiterating earlier statements to theeffect that the "Plan" was developed to enhance the Com-pany's ability to control and evaluate the work of its em-ployees, and denying any intention to harass the employees.He went on to compare the implementation of the "Plan" tothe establishment of a new classification, the assignment ofwork, or the scheduling of employees, in each instance-inhis view-a management responsibility.About 4 months later, Riley by letter dated September 1invited Flavin to a meeting to "more fully explain the intentand purpose of the Installation Force Management Plan."Initially,Riley stated that a meeting was suggested because"recent events" appear to indicate that the Union entertainsa misunderstanding about the "Plan."The parties met on September 3 but apparently there wasanother misunderstanding, this time concerning the purposeof the meeting. According to an attorney for the Respondent,the Board agent assigned to investigate the charge, filed onJuly 29, proposed in August that the Company meet with theUnion and further explain the import of the "Plan." Such ameeting it was suggested might lead to the withdrawal of thecharge. This then was the Company's understanding as to thepurpose of the gathering and the understanding is reflected inRiley's letter to Flavin of September 1. In Flavin's version,however, the Board agent "suggested that the Companywould agree to cease and desist doing the presurvey work andnegotiate it out and it was acceptable to us." At anotherpoint, Flavin recalled that the Board agent asked "if thecompany would stop the practice of presurveying and order-ing of equipment, would it [be] acceptable to the union tonegotiate with it" and Flavin replied in the affirmative. Obvi-ously, since the parties were operating on different wave-lengths the meeting was doomed to failure from the start. Inany event, the September 3 meeting was attended by Flavin,De Melsenare, and Leckinger on behalf of the Union, and bySayers, Gnan, and manager of Labor Relations William Cli-fford on behalf of the Company.In the beginning, Flavin offered to withdraw the instantcharge if the Company would cease doing presurvey workand ordering equipment and agree to negotiate with the Un-ion about the "measurement system." Clifford rejected theUnion's proposal stating that the Company would not stopits practice of having foremen do this work. Responding toanother inquiry from Flavin, Sayers related that there hadbeen a substantial increase in productivity at Stone Street andattributed the increase to greater operational efficiency underthe "Plan." He went on to say that the improvement inoperational performance had permitted the Company toreduce from 25 to 10 days the time interval between thereceipt of a work request and the Company's reponse thereto.'The basic concept of the "Plan," as set forth in paragraph 1.01 therein,is the belief that "management is responsible to evaluate orders and buildinstallers' daily work loads." ROCHESTER TELEPHONE CORP.163Sayers also advised that the "Plan"had not been institutedcompanywide but added that it would be put into effectthroughout his district.About this point,Flavin made fourproposals,repeating the one voiced at the outset of the meet-ing, and adding the following: (1) a joint committee of unionand company representatives to be established to review the"time increment allocated to different job functions," (2)complaints predicated on the failure of employees to meetproductivity requirements to be processed under the griev-ance and arbitration provisions of the contract,and (3) allcraftsmen to be advised of the existence of the"Plan." Cli-fford refused to accept the proposals and he and Sayers statedthat the Company would not negotiate about the"Plan."2.The substance of the changeBefore the"Plan" was instituted on February 9, there wasno focal point in the Company's operation where informationreceived from field foremen with regard to its complex servicecould be coordinated for scheduling purposes.The "Plan"formalized many preexisting practices and in addition estab-lished a central point,in a control foreman,for the receiptand consolidation of this information.Thus, pursuant to the"Plan," field foremen transmit information concerning workon hand to the control foreman who,among other things, (a)prepares a daily and weekly force availability projection, (b)initiates and coordinates presurvey evaluations,and (c) mat-ches man-hours available against work hours and, as re-quired,deploys the work force or changes offered dates.As reported above,one of the preexisting practices formal-ized and incorporated into the"Plan" is that with regard topresurvey of complex orders.The "Plan" has two essentialelements-preevaluationandpresurvey.Preevaluationmeans examining an order and estimating the time requiredto complete a job. Presurvey contemplates,in part,a visit toa jobsite for the purpose of verifying a customer'swork re-quest and ordering whatever materials may be required tostarta job.Gnan testified that"Pre-SurveyComplex-Orders", issue B, July 1970,is nothing more than a revisionof a document entitled"Issue A"released by the Companyin April 1968 and that the duties of foremen under issue Bare essentially the same as they were under issue A. Continu-ing Gnan averred that,prior to February 1970,both foremenand craftsmen made on-the-job visits and that the samc is truetoday.Referring to subparagraph(a), paragraph 2.03 in thePre-Survey Complex Orders directive of July 1970, Gnandeclared in a pretrial statement to the Labor Board that "Part(a)-Inwhich the supervisor makes intial contact with thesubscriber eliminates a lot of headaches for the journeymanwho previously made the initial contact."However,he wenton to satisfactorily explain in the same statement that "theonly change from the old system is that the foreman nowperform these functions by a field visit more frequently thanhe used to. The craftsman also performs these functions. Hehas done so under the new as well as the old system."In a like vein,Sayers related that now as before either aforeman or craftsman presurveys a job.Further,that when aforeman makes an on-the-job visit he orders just enoughmaterial to permit the craftsman to start the job and, there-after,the craftsman requisitions whatever additional materialmay be necessary to complete the job.Moreover, like Gnan,Sayers readily acknowledged that foremen do more presurveywork today and estimated the number of jobs currently pre-surveyed by foremen to be from 40 to 50 percentof the totalsSayers was unable to say how much higher the present per-'According to Flavin, Sayers advised the group at the September 3meeting that 90 percent of the work at Stone Street was being done on apresurvey basis.He contined to say that Sayers also advised that foremenwere doing 90 percent of work or all of it.Ido not accept this testimonycentage is above the percentage of jobs presurveyed by fore-men prior to the introduction of the"Plan." The theme of theabsence of any significant change in past practices at StoneStreet,voiced by Gnan and Sayers,was echoed by RobertRinck,a service foreman at that location.63.The impact of the changeIt is undisputed that no employee was laid off, transferred,or discharged as a result of the implementation of the"Plan."However,the General Counsel placed in evidence a chartwhich shows a decline in the amount of overtime worked byPBX installers at Stone Street during the period January 18through August 23, 1970,compared with a similar period in1969.Respondent has two types of overtime-"premium" orcustomer requested and regular or company initiated. Thefigures in the chart,prepared by De Melsenare from theRespondent's records,apparently reflect a composite of bothtypes. Foreman Rinck,who receives overtime reports fromthe installers at Stone Street and prepares weekly schedulestherefrom,testified that premium overtime constitutes ap-proximately 90 percent of total overtime and that there wasless customer requested overtime in 1970 than in the yearprevious.Elaborating Sayers related without contradiction,that there was a decline in the level of the Company's activityin 1970 due to adverse economic conditions which neces-sitated an acceleration in its training program to avoid layoffsand also due to a construction strike which affected buildingswhere unit employees were engaged.I am of the opinion thatthe chart is of no probative value.This is because it (1) failsto distinguish between premium and regular overtime, (2)neglects to show whether the decline in overtime was limitedto Stone Street and whether 1969 was a representative periodfor the purpose of comparison, (3) overlooks economic fac-tors which might have contributed to the decline and because(4) no attempt was made to relate the drop in overtime to theintroduction of the"Plan." In view of the foregoing I ampersuaded and thus find that the inference the General Coun-sel suggests,that a logical connection exists between the in-crease in presurvey work being performed by foremen and thedecline in overtime work available to bargaining unit em-ployees, is unwarranted.'of Flavin as it conflicts with the credited accounts of Gnan and Sayers andwith the testimony of Robert Rinck, hereinafter reported.'In truth, the only discordant note in the general theme was sounded bySteward De Melsenare who testified that it was not until after the "Plan"was implemented in February that foremen commenced doing presurveywork.I regard the above testimony of De Melsenare as unworthy of relianceand do not credit it for the following reasons: (1) it is contrary to the creditedaccounts of Gnan, Sayers,and Rinck as to the situation at Stone Street and(2) it conflicts with the testimony of Union Treasurer Leckinger and Fore-man Frank Kase, both assigned to the Northeast garage, to the effect thatbefore and after February 1970, foremen and installers at the Northeaststation did presurvey work.In addition, De Melsenare's testimony on thispoint is pure hearsay. Although attached to Stone Street, De Melsenare'sbase of operation is Xerox Square.At the latter location, work orders arewritten by Xerox personnel and referred directly to the telephone crewassigned to that building.Moreover,telephone equipment is stored in theXerox building obviating the need for anyone in the crew having to requisi-tion equipment from the Company's supply depot. On cross-examination,De Melsenare acknowledged that his testimony was based on reports fromsix installers and, in effect,admitted that he had no direct knowledge of thepresurveying practice at Stone Street or anywhere else at any time materialherein. In view of the foregoing,as well as demeanor, I find De Melsenare'stestimony to be unworthy of credence.'As noted above,the record also contains hearsay testimony of no worthby De Melsenare concerning reports from unidentified employees to theeffect that they had suffered a diminution in overtime due to the implemen-tation of the "Plan."SeeAllied Chemical Corporation(National Aniline(Cont.) 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Analysis and ConclusionsUnder the General Counsel's theory this case involves asimple change in existing terms and conditions of employ-ment by unilateral action-institution of the InstallationForce Management Plan-leaving in the wake an erosion inunit work. Respondent's position is equally as definitive forit contends that the institution of the "Plan" did not (a) resultin any significant departure from previously established oper-ating procedures, (b) effect a change in the terms and condi-tions of employment of the unit employees, and (c) cause anerosion in unit jobs or a decline in the amount of availableovertime and, as a consequence of all of this, that Respondentwas not obligated to bargain with the Union about the matter.I agree with the Respondent.I have found that before and after implementation of the"Plan" in February 1970, foremen and installers presurveyedcomplex orders and ordered equipment. There is no evidence,and the General Counsel makes no claim, that Respondentwas at any time motivated by discrimination within themeaning of the Act in instituting the "Plan." On the contrary,it is apparent from the record that Respondent followed anestablished practice and continued to assign foremen to dothis work after the "Plan" was implemented for purely busi-ness and economic reasons and not because of any desire toundermine the Union.8In a series of cases the Board has had occasion to apply theprinciples enunciated in its own decisions' and in the Su-preme Court'sFibreboarddecision." In this regard, theBoard has repeatedly stated that its condemnation of unilat-eral subcontracting with respect to unit work was not cal-culated to lay down hard and fast rules for mechanical ap-plication regardless of the factual situation involved.InWestinghouse, supra,1576, the Board, holding that anemployer did not violate Section 8(a)(5) and (1) by failing tonotify and consult with the Union before subcontractingwork, said:Thus, it is wrong to assume that, in the absence of anexisting contractual waiver, it isa per seunfair laborpractice in all situations for an employer to let out unitwork without consulting the unit bargaining representa-tive.As the Supreme Court has indicated in a broadercontext, even where a subject of mandatory bargainingis involved, there may be "circumstances which theBoard could or should accept as excusing or justifyingunilateral action."Consistent with this view, the Board has identified severalrecurrent factors which it believes limit theFibreboardobli-gation; thus, the doctrine has been confined to cases in whichsome "significant detriment" has occurred," resulting insome "real change" in the terms and conditions of employ-ment of the bargaining unit employees.12 WithinWesting-house,the Board declared that, in the cases where violationshave been found:.. it has invariably appeared that the contracting outinvolved a departure from previously established operat-ing practices, effected a change in conditions of employ-ment, or resulted in a significant impairment of job ten-ure, employment security, or reasonably anticipatedwork opportunities for those in the bargaining unit.A review of the record in this case demonstrates that thecriteria established inWestinghousehas been substantiallymet here." Initially, it is noted that the current collective-bargaining agreement between the Respondent and the Un-ion does not contain a so-called management prerogativeclause granting to the Company the right to take unilateralaction with respect to unit work without prior notification toand consultation with the Union. Nevertheless, the recordestablishes that, for some time, foremen and installers havemade presurveys and ordered equipment. And, while it isclear that foremen are doing more presurvey work today thanwas the case in the past, there is no evidence of probativevalue that the increase in such activity by foremen has hadan adverse effect upon the employment interests of the unitemployees. More specifically, no adequate showing has beenmade that the greater volume of presurvey work being doneby foremen (1) reflected any determinable qualitative depar-ture from previously set operating practices, (2) changed con-ditions of work at the Stone Street location, or (3) resulted insome "significant detriment" for the Stone Street installerswith respect to their job tenure, employment security, orreasonable anticipated work opportunities. The Union's con-cern about the possibility of a gradual erosion of presurveywork available to installers, if foremen continue to do thiswork without restriction, is understandable but prematureand speculative.Accordingly, since the record as made, considered withoutreference to the challenged unilateral changes, cannot sup-port a finding that the Respondent was duty bound to bar-gain, and since no sufficient showing has been presented thatthe unilateral institution of the "Plan" was calculated to anddid in fact deprive the unit employees of job tenure, employ-ment security, or work opportunities which they could haveanticipated reasonably, or otherwise caused a "real change"in the terms and conditions of their employment, I mustconclude that the Respondent has not, commencing on orabout February 9, 1970, violated its statutory obligation tobargain with the Union by instituting the "Plan," withoutfirst affording the Union an opportunity to bargain concern-ing that decision.It is, therefore, found that Respondent has not violated theprovisions of Section 8(a)(5) and (1) of the Act as alleged inthe complaint and it will, therefore, be recommended that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent, Rochester Telephone Corporation, is, andat all times material herein has been, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union, Communications Workers of America,AFL-CIO, Local 1170, Union, is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.Division),151 NLRB 718, 721.SeeMcGraw-Edison Company,172 NLRB No. 178Westinghouse ElectricCorporation (MansfieldPlant),150 NLRB 1574;Shell Oil Company,149 NLRB 283;Shell Chemical Company,A Divisionof Shell Oil Company,149 NLRB 298;Shell Oil Company,149 NLRB 305.10East Bay Union of Machinists Local 1304, United Steelworkers ofAmerica, AFL-CIO, et al. [Fibreboard Paper Products Corp.] v. N.L.R.B.,379 U.S. 203." SeeKennecott Copper Corporation (Chino Mines Division),148 NLRB1653, 1654;Central Soya Company, Inc.,151 NLRB 1691, 1692."SeeAmericanOil Company,151 NLRB 421, 422." It is recognized that no contract or subcontract for presurvey work isinvolved in this proceeding. However, the absence of a contract does notrender inapplicable theFibreboardprinciples because the issue presented isthe impact of the change upon the work performed by the unit employees.As the Supreme Court said "we are concerned here only with whether thesubject upon which the employer allegedly refused to bargain-contractingout of plant maintenance work previously performed by employees in thebargaining unit, which the employees were capable of continuing to perform-is covered by the phrase 'terms and conditions of employment' within themeaning of Section 8(d)." ROCHESTER TELEPHONE CORP.1653.At all times material herein,the Union has been theexclusive representative for the purposes of collective bar-gaining of employees of the Respondent in the following unitwithin the meaning of Section 9(b) of the Act:All Plant Service Department and all Plant Engineeringand Construction Department employees excluding allsupervisory employees.4.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) or(1) of the Act by theconduct alleged in the complaint.Upon the foregoingfindingsof fact, conclusions of law, andthe entire record, and pursuant to Section10(c) of the Act,I hereby issue the following recommendedORDERThe complaint is dismissed in its entirety.